DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Galley et al. (Pub. No. US2011/0125149) in view of Rao (Pub. No. US2008/0129465)
As per claim 1,  El-Galley discloses a surgical instrument,(fig.1, i.e., 10) comprising:   
a first control circuit (fig.1, i.e., 21)  configured to communicate with an energy module (fig.1, i.e., 12)   over a first communication line (fig.1,22,  i.e.,  the connection line between control circuit and  an energy module)  ;  and 
a second control circuit (fig.1, i.e., 21’)    configured to communicate with another surgical instrument (fig.1, i.e., 20’) coupled to the surgical instrument over a second communication line. (fig.1, i.e., 22’, connection between control circuit and  an energy module. Each of instruments 20, 20', 20'' and 20''' is controlled by and communicates with control system 10 via a channel as further cited in paragraph 53)
 	El-Galley discloses all the limitations as the above but does not explicitly disclose using the first protocol and the second protocol over the first and second communication line .  However , Rao discloses this. (paragraph 76, i.e., the communication path between a first implant device and a plurality of other implant devices is represented by 151 wherein the communication path 151 located internal to the body represents a wired or wireless communication path utilizing a selected communication protocol best suited for secure communication between one or more implant devices.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Rao with the teaching of El-Galley so as to provide system with communication path   may utilize same or different communication protocols as communication path as be optimized and configured for minimizing power consumption and to ensure secure communication with external devices.

As per claim 2,  El-Galley discloses wherein the first control circuit comprises: 
a communication logic circuit  (fig.1, i.e., 14) coupled to the first communication line and to the secondary controller; a local processor coupled to the communication logic circuit;  and (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
a multiplexer(device selected) having inputs coupled to the local processor and the second control circuit, and an output coupled to the communication logic circuit.(paragraph 53, i.e.,  an electrosurgical control system 10 includes a central controller unit 12, a device selector such as a remote controller 14, a central user control 15)

As per claim 3, El-Galley discloses wherein the communication logic circuit is configured to: receive a message from the generator over the first communication line;  provide a recognized message to the local processor for local processing;  and provide an unrecognized message to the second control 
circuit for processing. (paragraph 88-89, i.e., microcontroller 24 processes any messages to be displayed 
on display 18 in response to the connection, disconnection, selection or de-selection of a device as described above with regard to the main control loop.)

As per claim 4, El-Galley discloses wherein the local processor is configured to provide the processed recognized message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line.  (paragraph 107, i.e., the display system can indicate the 
selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages.)
 
As per claim 5, El-Galley discloses wherein the secondary controller is configured to provide the processed unrecognized message to the input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. and (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
 
As per claim 6, El-Galley discloses wherein the secondary controller is configured to receive messages from the other surgical instrument over the second communication line. (paragraph 107, i.e., the display 
 
As per claim 7, El-Galley discloses wherein the secondary controller is configured to provide the received message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. and (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)

As per claim 8, Rao discloses wherein the second protocol is synchronized to the first protocol. Rao discloses this. (paragraph 76, i.e., the communication path between a first implant device and a plurality of other implant devices is represented by 151 wherein the communication path 151 located internal to the body represents a wired or wireless communication path utilizing a selected communication protocol best suited for secure communication between one or more implant devices.)

As per claim 9, El-Galley discloses a communication circuit, comprising: 
a first control circuit (fig.1, i.e., 21)  configured to communicate with an energy module(fig.1, i.e., 12)   over a first communication line ; (fig.1,22,  i.e.,  the connection line between control circuit and  an energy module)  
a second control circuit(fig.1, i.e., 21’)    configured to communicate with a surgical instrument coupled to the communication circuit over a second communication line; wherein the first control circuit comprises: a communication logic circuit coupled to first communication line and to the secondary controller;  (fig.1, i.e., 22’, connection between control circuit and  an energy module. Each of 
a local processor coupled to the communication logic circuit;  and a multiplexer having inputs coupled to the local processor and the second control circuit, and an output coupled to the communication logic circuit;  (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
wherein the communication logic circuit is configured to: receive a message from the generator over the first communication line;  provide a recognized message to the local processor for local processing;  and (paragraph 88-89, i.e., microcontroller 24 processes any messages to be displayed 
on display 18 in response to the connection, disconnection, selection or de-selection of a device as described above with regard to the main control loop.)
provide an unrecognized message to the second control circuit for processing. (paragraph 107, i.e., the display system can indicate the selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages.)
	El-Galley discloses all the limitations as the above but does not explicitly disclose using the first protocol and the second protocol over the first and second communication line .  However , Rao discloses this. (paragraph 76, i.e., the communication path between a first implant device and a plurality of other implant devices is represented by 151 wherein the communication path 151 located internal to the body represents a wired or wireless communication path utilizing a selected communication protocol best suited for secure communication between one or more implant devices.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Rao with the teaching of El-Galley so as 
As per claim 10, El-Galley discloses wherein the local processor is configured to provide the processed recognized message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)

As per claim 11, El-Galley discloses wherein the secondary controller is configured to provide the processed unrecognized message to an input of the multiplexer and the output of the multiplexer is provided to the generator over the first communication line. (paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
 
As per claim 12, El-Galley discloses wherein the secondary controller is configured to receive messages from the surgical instrument over the second communication line. . (paragraph 107, i.e., the display system can indicate the selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages.)
 
As per claim 13, El-Galley discloses wherein the secondary controller is configured to provide the received message to an input of the multiplexer and the output of the multiplexer is provided to the 


3.	Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Galley et al. (Pub. No. US2011/012149) in view of Rao (Pub. No. US2008/0129465) and further  in view of Menzl et al. (Pub. No. US2005/0249368)
As per claim 14, El-Galley discloses a communication circuit, comprising: 
a control circuit; (fig.1, i.e., 12)
a switch circuit (fig.1, i.e., 14) coupled to the control circuit;  an adjustable filter; 
wherein the control circuit is configured to communicate with a surgical instrument over a single communication line, wherein the adjustable control filter is coupled to the single communication line. (paragraph 107, i.e., the display system can indicate the selected device, operation of the foot control with the selected device, system warning messages, and/or system error messages. In addition at paragraph 55, i.e., facilitates the integration of instruments that may have different functions and other characteristics in terms of how they respond to their associated device user controls (not shown) and in terms of the signals produced by their device user controls that characterize their operation.)
El-Galley discloses all the limitations as the above but does not explicitly disclose using the first protocol and the second protocol over the first and second communication line .  However , Rao discloses this. (paragraph 76, i.e., the communication path between a first implant device and a plurality of other implant devices is represented by 151 wherein the communication path 151 located internal to the body represents a wired or wireless communication path utilizing a selected communication protocol best suited for secure communication between one or more implant devices.)

	The modified system of El-Galley discloses all the limitations as the above but does not explicitly discloses a potentiometer circuit coupled to the control circuit. However, Menzl discloses this. (paragraph 65, i.e., potentiometers, their values can be determined by an analog to digital converter (ADC) located in the hearing instrument. The interface means 27 then preferably comprises a multiplexer arranged for sequentially connecting the potentiometers to a line of the communication link 17.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Menzl with the teaching of modified system of El-Galley so as  to used to directly control significant power (more than a watt), since the power dissipated in the potentiometer would be comparable to the power in the controlled load and as to  have low cost and to tech easy to use. 

As per claim 15, Menzl discloses the communication circuit further comprising an analog-to-digital converter (ADC) coupled to the control circuit and the adjustable filter, wherein the ADC configured to convert an output of the adjustable filter and provide a digital version of the output of the adjustable filter to the control circuit. (paragraph 65, i.e., potentiometers, their values can be determined by an analog to digital converter (ADC) located in the hearing instrument. The interface means 27 then preferably comprises a multiplexer arranged for sequentially connecting the potentiometers to a line of the communication link 17.)

As per claim 16, Menzl discloses wherein the control circuit is configured to control the potentiometer circuit by setting a resistance value. (paragraph 65, i.e., the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 17, Menzl discloses wherein the potentiometer circuit comprises a first and second resistor. (paragraph 65, i.e., the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 18, Menzl discloses wherein the switch circuit comprises a first and second switch. (paragraph 65, i.e., the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 19, Menzl discloses wherein the potentiometer circuit comprises a first and second resistor;  and the first switch is coupled between the control circuit and the first resistor;  and the second switch is coupled between the control circuit and the second resistor. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 

 
As per claim 21, Menzl discloses wherein the potentiometer circuit comprises a digital potentiometer circuit. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)
 
As per claim 22, Menzl discloses wherein the potentiometer circuit comprises a digital-to-analog converter (DAC) circuit. (paragraph 65, i.e., a potentiometer, a latching or non-latching pushbutton or a toggle switch and the resistor values for the potentiometers are spread by proper selection of the potentiometer and/or additional resistors so that the state of multiple potentiometers can be read out using one single ADC.)

Response to Amendment
4.	Applicant's amendment filed on 10/7/03 have been fully considered but are moot in view of the new ground(s) of rejection. 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2185

/TIM T VO/Supervisory Patent Examiner, Art Unit 2185